ON SUGGESTION OF ERROR.
Appellant contends that we should have reversed and dismissed because, first, there is no testimony showing that Carpenter was a superior foreman by any express authority of Russell, and that it is not sufficient that the alleged superior agent assumed such position, citing Gulfport  Mississippi Coast Traction Co. v. Faulk, 118 Miss. 894, 80 So. 340, or that the superior agent has declared himself as occupying that position. Therrell v. Ellis,83 Miss. 494, 35 So. 826. This is true, but, if the facts show, as some of the evidence here did show, that over a considerable period of time the alleged superior foreman had been acting as such with the knowledge and consent of his principal, the principal is as much bound thereby as if the authority were expressly conferred. It therefore becomes a matter of fact to be determined by the jury whether that course of conduct had extended over a sufficient length of time and the knowledge of the principal had been sufficiently full to amount by action and knowledge, to the actual equivalent of authority conferred by words.
The second contention of appellant is that, even if Carpenter was in fact the superior foreman, the injury happened in a matter purely of administrative detail, and that the fellow-servant rule would still apply, citing Lagrone v. Railroad Co., 67 Miss. 592, 7 So. 432, and Hercules Powder Co. v. Hammack, 145 Miss. 304, *Page 193 110 So. 676. See, also, Great Southern Lbr. Co. v. Hamilton,137 Miss. 55, 101 So. 787. Our decision under the opinion in chief rests, as to this point, on the facts shown by some of the witnesses, although disputed, that the superior agent directed appellee to ride on the running board; and thus there is brought into operation that line of cases which established the rule that the fellow-servant doctrine has no application to a case where the servant is, by express direction of the master or his superior agent, put, as an employee and after his employment for the day has actually been begun, in a place which is not reasonably safe for the pursuit of his employment. This principle is illustrated by many cases, as, for instance, Gulf Refining Co. v. Ferrell, 165 Miss. 296, 147 So. 476. And see Gulf, M.  N. Railroad Co. v. Brown, 143 Miss. 890, at page 895, 108 So. 503, 504, where it is said: "Where the reasonably safe place to work doctrine applies, the fellow-servant doctrine has no application, because of the rule that the duty of the master in that respect is nondelegable."
Appellant says, in the third place, that, if the foreman was negligent in requiring appellee to ride on the running board, this negligence was interrupted and insulated by the subsequent negligence of the driver of the truck which was an intervening, independent, and efficient cause, thereby relegating the original negligence to the position of a remote cause. The rule is that, if the occurrence of the intervening cause might reasonably have been anticipated, such intervening cause will not interrupt the connection between the original cause and the injury. 45 C.J., p. 934. Since the master, acting through his foreman, Carpenter, if Carpenter was a foreman, in placing appellee on the running board, is bound by what the foreman should then and there have anticipated as likely to happen, it must follow in this case that the foreman must have anticipated that the driver of the truck would turn without giving any signal and thereby be in danger *Page 194 
of causing an injury to appellee, because the said foreman was the identical person who later as driver did that very thing. Certainly it is no more than just that he should be held to an anticipation of what he himself later did; there being no emergency under which he later acted.
Suggestion of error overruled.